Title: General Orders, 29 May 1783
From: Washington, George
To: 


                  
                     
                      Thursday May 29th 1783
                     Parole Naples.
                     Countersigns Ostend-- Poland
                  
                  For the day tomorrow Brigr Genl Dayton
                  B.Q.M. Jersey Brigade
                  The 1st Massa. regt gives the Guards & the Hampshire regt the fatigues tomorrow.
                  The Commander in Chief accepts the following Report of a Court of inquiry appointed in the Genl orders of the 3d of April last, and directs it to be made public to the Army.
                  The Court beg leave to report that from a comparative view of the Defence of Major Reid referred to in said orders, and of the proceedings of the trial of Genl Hazen in 1780 before a General Courtmartial of which Brigr Genl Stark was president and from such other testimony as has been produced—they can not find reason to justify the assertions alluded to in the said orders.
               